Citation Nr: 9902448	
Decision Date: 01/28/99    Archive Date: 02/04/99

DOCKET NO.  97-29 324	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased (compensable) rating for a scar 
of the left wrist.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Mark E. Goodson, Associate Counsel 



INTRODUCTION

The veteran served on active duty from August 1973 to July 
1985, and from January 1987 to June 1995. 

This matter comes to the Board of Veterans Appeals (Board) 
on appeal in a manner that warrants some explanation.  In a 
February 1986 rating decision, the San Francisco, California 
RO granted service connection for a tender scar of the 
veterans left wrist, which was considered a residual of an 
October 1983 laceration.  The same rating decision assigned a 
10 percent rating for the scar under Diagnostic Code 7804 
(superficial scars, tender and painful on objective 
demonstration), and granted service connection for residuals 
of a fracture of the veterans right wrist (navicular), rated 
as noncompensably disabling.  In January 1987, the veteran 
reentered active duty, and his compensation for the left 
wrist scar was discontinued.  See 38 C.F.R. § 3.654 
(1998).  

In July 1995, shortly after his second term of active duty 
ended, the veteran submitted a claim to the RO in Buffalo, 
New York, seeking service connection for various 
disabilities, including blisters of his feet.  He also sought 
compensation for residuals of the left wrist laceration and 
right wrist fracture, which had been the subject of the San 
Francisco ROs 1986 rating decision.  In March 1996, the 
Buffalo RO entered a decision which determined that the 
veterans left wrist scar, evaluated in 1986 as 10 percent 
disabling, was to be evaluated at zero percent, effective 
July 1995 under Diagnostic Code 7805.  The March 1996 
decision also determined, inter alia, that the veterans 
right wrist scar was noncompensably disabling; granted 
service connection for a calcaneal spur of the veterans left 
heel, rated as noncompensably disabling; and denied service 
connection for blisters of the veterans feet.  A March 1996 
letter from the RO in Buffalo to the veteran notified him of 
this rating decision.

(With respect to the Buffalo ROs decision regarding the 
veterans left wrist scar, the RO apparently acted pursuant 
to 38 C.F.R. § 3.654, which provides that, where compensation 
for service-connected disability is discontinued upon a 
veterans reentry into active duty:

[p]ayments, if otherwise in order, will 
be resumed effective the day following 
release from active duty if claim for 
recommencement of payments is received 
within a year from the date of such 
release; otherwise payments will be 
resumed effective 1 year prior to the 
date of receipt of a new claim.   
Compensation will be authorized based on 
the degree of disability found to exist 
at the time the award is resumed.  

38 C.F.R. § 3.654(b)(2) (1998) (emphasis added); cf. 
38 C.F.R. § 3.105(e) (1998) (regarding notification 
procedures to be followed when RO sua sponte proposes to 
reduce an evaluation for compensation purposes).  In other 
words, the ROs March 1996 rating decision found that, 
although the veteran had been entitled to receipt of a 10 
percent rating for his left wrist scar in 1987, prior to his 
second period of active duty, the latest medical evidence 
reflected that the degree of disability manifested by that 
scar was less than the 10 percent level it had been in 1987.  
Thus, in the ROs view, the 10 percent rating was not in 
order in July 1995, when the RO would have otherwise 
resumed the 10 percent compensation at that rate.  
38 C.F.R. § 3.654.  This is why, in March 1996, the Buffalo 
RO denied a compensable rating for the veterans left wrist 
scar, notwithstanding that he had received compensation for 
the scar in 1987.

In July 1996, the veteran submitted a letter to the Buffalo 
RO which discussed resolving issues pertaining to the 
evaluation of his wrists and left heel, and to the etiology 
of the blisters on his feet.  The RO treated his letter as a 
notice of disagreement (NOD) with its March 1996 rating 
decision.  On August 7, 1996, the RO issued a statement of 
the case (SOC) to the veteran regarding the issues pertaining 
to his wrists, left heel, and foot blisters.  However, the 
record contains no substantive appeal in response thereto, 
and hence, the Board has no jurisdiction over these matters.  
See 38 U.S.C.A. §§ 7104, 7105 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 20.101, 20.200, 20.201, 20.202 (1998).  

The Board notes that, in his September 1997 Form 9, the 
veteran submitted a claim for a compensable rating for 
urticaria.  In February 1998, the RO denied that claim.  
However, no appeal of that matter appears of record, and it 
is not before the Board.

The Board also notes that, in an attachment to the veterans 
July 1995 VA Form 21-526 (Veterans Application for 
Compensation and Pension), the veteran sought service 
connection for a wire burn of his left forearm, and separate 
ratings for degenerative joint disease of his knees (which 
are rated under Diagnostic Code 5257).  See VAOPGCPREC 23-97.  
However, it does not appear that RO adjudicators have 
addressed these matters in the first instance.  These matters 
are referred to the RO for appropriate action. 

Furthermore, the veteran mentioned in his September 1997 VA 
Form 9, and during his June 1998 Travel Board hearing 
testimony [Tr. pp. 1, 6, 7] that he had over 15 different 
areas of scarring, which he claims are separately 
compensable residuals of injuries and surgeries mentioned on 
his July 1995 VA Form 21-526.  The Form 9, Form 21-526, and 
Travel Board hearing transcript are clear as to some of the 
areas of scarring to which he refers (e.g., surgeries on his 
knees, right wrist, great toenails, and left inguinal hernia, 
and a May 1992 left knee cut by an aircraft), but unclear as 
to others.  Thus, the RO should, with the assistance of the 
veteran, identify all scars claimed as due to service, and 
take appropriate action with respect to his scarring claims. 


REMAND

The veteran contends that the service-connected scar of his 
left wrist is, at times, tender and painful.  See Tr. p. 3.  
Indeed, when originally rated by the San Francisco RO in 
February 1986, the RO awarded him a compensable rating for a 
tender scar under Diagnostic Code 7804.  Yet, during the 
pendency of the present claim, no examiner, VA or private, 
has ruled out the existence of a tender or painful scar on 
clinical examination.  See VA examination reports of August 
1995 and February 1997, and May 1996 private examination 
report of Chris Page, Physical Therapist.  Therefore, a 
remand is warranted so that VA may arrange an examination in 
order to determine whether there is objective evidence of a 
tender and painful scar of the veterans left wrist.  
38 C.F.R. §§ 3.326, 4.2, 19.9 (1998).

Moreover, The United States Court of Veterans Appeals (Court) 
has stressed that, in evaluating diseases of the joints, VA 
has a duty to determine whether the joint in question 
exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time.  See DeLuca v. Brown, 8 
Vet. App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (1997).  The 
Court has indicated that these determinations should be made 
by an examiner and should be portrayed by the examiner in 
terms of the additional loss in range of motion due to these 
factors (i.e., in addition to any actual loss in range of 
motion noted upon clinical evaluation).  With respect to the 
musculature, the examiner must consider inability to perform 
normal working movements with normal excursion, strength, 
speed, coordination, and endurance; pain on use; and 
weakness.  Id.  

Here, on the one hand, the August 1995 VA examination report 
reflects that the veteran has no functional loss 
associated with his service-connected left wrist disability.  
On the other hand, a February 1997 VA examination report 
reflects a significant decrease in the range of motion of the 
left wrist, when compared to the range of motion studies 
conducted in August 1995 (VA examination) and May 1996.  See 
38 C.F.R. § 4.71a, Plate I (1998).  This comports with the 
veterans complaints that he has flare-ups of left wrist 
problems.  See Tr. p. 3 and December 1985 VA examination 
report.  Thus, the medical reports currently of record do not 
fully address factors relating to speed, coordination, and 
endurance of the veterans left wrist, or the extent of 
functional loss due to pain or decreased strength.  38 C.F.R. 
§ 4.40 (1997) (Functional loss).  In terms of 38 C.F.R. 
§ 4.45, they also do not fully address excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, swelling, instability of station, and disturbance 
of locomotion; nor do they discuss the extent of functional 
impairment due to flare-ups or problems when his left wrist 
is used repeatedly over time.  38 C.F.R. § 4.45 (1997) (The 
joints); DeLuca, supra, at 206.  In particular, the medical 
evidence does not address the veterans report of occasional 
difficulty when opening doorknobs.  See Tr. p. 3.  Does this 
represent decreased range of motion in supination or 
pronation of the left forearm, due to service-connected 
disability?  See Diagnostic Code 5213.  The medical evidence 
also fails to address his complaints of difficulty lifting 
objects, see, e.g., Tr. p. 3, which complaints do not appear 
to have changed substantially from 1985-86.  See December 
1985 VA examination report.  Do his complaints represent a 
decreased range of motion of palmar flexion or dorsiflexion, 
or even ankylosis during such flare-ups?  How frequent are 
such flare-ups?  DeLuca makes clear that the VA examiner, not 
just the adjudicators, must address these questions.  See 
DeLuca, 8 Vet. App. at 206-207, supra.  Therefore, a remand 
is warranted for a new examination so that the examiner and 
the RO may consider these issues.  These issues are 
significant in light of the ROs manner of rating which 
contemplates functional impairments due to the scarring.  
38 C.F.R. § 4.118, Diagnostic Code 7805.  

This case is REMANDED for the following actions: 

1.  The RO should schedule the veteran 
for an orthopedic examination regarding 
the severity of the his service-
connected scar of his left wrist (a 
residual of an October 1983 in-service 
laceration).  The claims file should be 
made available to the examiner prior to 
the examination.  The examiner should 
review the file, examine the veteran, x-
ray the veterans left wrist, conduct 
complete range of motion studies and any 
indicated testing, and provide a 
complete description of all 
symptomatology and impairment of 
function due to the service-connected 
left wrist disability.  The examiner 
should state whether the scar is tender 
and painful on objective demonstration, 
poorly nourished, or repeatedly 
ulcerated, and describe any other 
impairment due to the scar.  In 
assessing any functional impairment due 
to the scar, the examiner should note 
the February 1997 VA examiners findings 
of limitation of motion of the left 
wrist, and the veterans complaints of 
difficulty carrying items and problems 
with doorknobs [June 1998 Travel Board 
hearing Transcript, pp. 3-4].  The 
examiner should, if feasible, 
distinguish between the problems that 
the veteran has with his left wrist 
which are attributable to his service-
connected disability and the 
symptomatology associated with any non-
service-connected problems that he may 
have with his left wrist.  The examiner 
should elicit from the veteran, and 
state for the record, the specific 
frequency and duration of any flare-ups 
due to service-connected debility.  
Finally, the examiner should render an 
opinion as to the extent to which the 
veteran experiences weakness, excess 
fatigability, incoordination, or pain 
due to repeated use or flare-ups, and 
should, if feasible, portray these 
factors in terms of the additional loss 
in range of motion due to these factors.  
See DeLuca, supra.  In this regard, the 
examiner should note that the veteran 
has complained that his left wrist 
problems are aggravated by lifting or 
putting too much force on the wrist.  
[Tr. pp. 2-3.].  If the disability 
manifested on the examination represents 
the maximum degree of disability 
manifested by the veterans service-
connected left wrist disability (in or 
out of the clinical setting), then the 
examiner should state this.  

2.  Thereafter, the RO should re-
adjudicate the veterans claim of 
entitlement to a compensable rating for 
the scar on his left wrist.  In 
evaluating the left wrist scar, the RO 
should consider not only whether the 
scar is tender and painful on objective 
demonstration, but also whether the 
residuals of the October 1983 laceration 
include other impairment of function, 
including limitation of motion, and in 
doing so, consider the principles of 
38 C.F.R. §§ 4.40, 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The RO 
should, in particular, account for the 
functional loss attributable to 
limitation of dorsiflexion, palmar 
flexion, and radial or ulnar deviation, 
if any such functional loss exits, and 
consider all possibly applicable rating 
criteria in evaluating the left wrist 
disability.   See 38 C.F.R. § 4.118, 
Diagnostic Code 7805 (1998) (scars rated 
on limitation of function); and see 
38 C.F.R. § 4.20 (1998) (analogous 
ratings); see also, e.g., 38 C.F.R. 
§§ 4.71a, Diagnostic Codes 5213, 5214, 
and 5215 (impairment of supination and 
pronation, and ankylosis or limitation 
of motion of the wrist); 4.73, 
Diagnostic Codes 5301-09, Note (minimum 
10 percent rating for limitation of 
motion of the hand due to muscle 
impairment); 4.124a, Diagnostic Codes 
8514 and 8515 (ratings for incomplete 
paralysis of nerves affecting lateral 
wrist movement and ulnar inclination of 
the hand) (1998).  If any benefit sought 
is denied, a supplemental statement of 
the case (SSOC) should be issued to the 
veteran and his representative.  The 
SSOC should, at a minimum recite the 
provisions regarding rating of tender 
and painful scars, as well as limitation 
of function caused by scars.  See 
38 C.F.R. § 4.118, Diagnostic Codes 
7804, 7805 (1998).

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required by the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
